Torakichi Kawaguchi v. Commissioner.Kawaguchi v. CommissionerDocket No. 1748.United States Tax Court1946 Tax Ct. Memo LEXIS 212; 5 T.C.M. (CCH) 293; T.C.M. (RIA) 46091; April 22, 1946*212  Earl C. Crouter, Esq., for the respondent.  MURDOCK Memorandum Opinion MURDOCK, Judge: The Commissioner determined that there was due from this petitioner for the calendar year 1937 a deficiency in income tax in the amount of $3,359.88, plus a 50 per cent addition thereto under section 293 (b) in the amount of $1,679.94. Counsel for the petitioner, when the case first came on for hearing, stated, inter alia, that the petitioner had died. The case was continued and when it was again called for hearing, there was no appearance on behalf of the petitioner. No evidence has been introduced on behalf of the petitioner and his allegations of fact are not supported by admissions. Therefore, the deficiency as determined by the Commissioner must be approved. The Commissioner, in his answer, has alleged that the petitioner received income during 1937 amounting to $30,478.36, only $4,148.41 of which was reported in his return and the failure to report the difference was false and fraudulent with intent to evade tax, also that the return filed by the petitioner for 1937 was false and fraudulent with intent to evade tax. These allegations have been deemed admitted under the rules*213  of this Court because of the petitioner's failure to plead in reply. We, therefore, find that the petitioner's return for 1937 was false and fraudulent with intent to evade tax and that a part of the deficiency was due to fraud with intent to evade tax. Decision will be entered for the amount of the deficiency and addition thereto as determined by the Commissioner in his notice of deficiency.